Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
June 6, 2005 (the “Effective Date”) among WellCare Health Plans, Inc. a Delaware
corporation (“WellCare”), Comprehensive Health Management, Inc., a Florida
corporation and, as of the date hereof, an indirect wholly-owned subsidiary of
WellCare (the “Company”), and Todd S. Farha (the “Executive”).

WHEREAS, WellCare, the Company and the Executive are parties to that certain
Amended and Restated Employment Agreement, dated as of June 28, 2004 (the
“Original Employment Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Original Employment
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and intending to be legally bound, the parties hereto agree as
follows:

1. Term.

The Company will employ the Executive, and the Executive will serve the Company,
under the terms of this Agreement for an initial term (the “Term”) of five
years, commencing on the Effective Date. Effective as of the expiration of such
initial five-year Term and as of each one-year anniversary date thereof, the
Term shall be extended for an additional one-year period unless, not later than
three months prior to such respective date, either party hereto shall have given
notice to the other that the Term shall not be so extended (a “Notice of
Non-Renewal”). Notwithstanding the foregoing, the Executive’s employment by the
Company may be terminated prior to the completion of the then Term, as provided
in Section 4 hereof. The period beginning on the Effective Date and ending on
the first to occur of (i) the last day of the Term and (ii) the date the
Executive ceases to be a full-time employee of the Company for any reason shall
be referred to herein as the “Employment Period.” In the event a Notice of
Non-Renewal is delivered by either party as provided above, then, as of the end
of the Term, unless the Executive is no longer an employee of the Company as of
such time, the Executive shall become an at-will employee of the Company.

2. Employment.

(a) Positions and Reporting. The Company hereby employs the Executive for the
Employment Period as its Chief Executive Officer on the terms and conditions set
forth in this Agreement. During the Employment Period, the Executive shall also
be Chief Executive Officer of WellCare. During the Employment Period, the
Executive shall report directly to and shall be subject to the authority of the
Board of Directors of WellCare (the “Board”).

(b) Authority and Duties.

(i) The Executive shall exercise such authority, perform such executive duties
and functions and discharge such responsibilities as are reasonably associated
with and required by the Executive’s position as Chief Executive Officer of
WellCare and the Company, commensurate with the authority vested in the
Executive pursuant to this Agreement and consistent with the By-Laws of WellCare
and the Company. During the Employment Period, the Executive shall devote his
full business time, skill and efforts to the business and affairs of WellCare
and its subsidiaries (including the Company) whether currently existing or
hereafter acquired or formed (collectively, the “WellCare Companies”). Executive
shall perform his duties and responsibilities to the best of his abilities in a
diligent, trustworthy, businesslike and efficient manner. Notwithstanding the
foregoing, subject to Section 8 hereof, the Executive may (A) make and manage
personal passive business investments of his choice and serve in any director or
similar type capacity with up to three civic, educational or charitable
organizations, or any trade association, without seeking or obtaining approval
by the Board; (B) continue his ownership of (but not the management of)
Northeast Mobile Systems LLC (“NMS”), provided such activities described in
(A) and (B) above do not materially interfere or conflict with the performance
of his duties hereunder, and (C) with the approval of the Board, serve on the
boards of directors of other corporations. The Executive hereby agrees that he
shall not use any WellCare Company, any business relationship of any WellCare
Company, or his position with any WellCare Company for the benefit of NMS.

(ii) The Executive shall serve as a member of the Board during the Employment
Period.

(c) Place of Performance. The Executive’s primary work locations during the
Employment Period shall be the metropolitan areas of Tampa, Florida and New York
City, New York; provided, however, that the Executive shall be expected to
undertake other reasonable travel on WellCare Companies’ business.

3. Compensation and Benefits.

(a) Salary. During the Employment Period, the Company shall pay to the
Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $400,000 per annum, payable
in arrears not less frequently than monthly in accordance with the normal
payroll practices of the Company (the “Base Salary”). Such Base Salary shall be
subject to review each calendar year for possible increase by the Board in its
sole discretion, but shall in no event be decreased from its then-existing level
during the Employment Period.

(b) Annual Bonus. The Executive shall earn bonus amounts for each fiscal year of
the WellCare Companies (or part thereof) during the Employment Period, payable
in the form of cash, to be paid to the Executive within 10 days after the Board
has received and approved the WellCare Companies’ audited financial statements
for such fiscal year. The determination of the bonus amount for any such fiscal
year (or part thereof) shall be based upon the satisfaction of performance
criteria for such fiscal year that will be established by the compensation
committee of the Board (the “Compensation Committee”) (or the full Board, if no
such committee shall exist) in its discretion and upon consultation with the
Executive by no later than 30 days after the Board has approved the WellCare
Companies’ budget for such fiscal year. Such performance criteria will include
corporate performance goals consistent with the WellCare Companies’ business
plan and budget for such fiscal year, as well as individual objectives for the
Executive’s performance that are separate from, but are consistent with, such
WellCare Companies’ business plan and budget. The final determinations as to the
actual corporate and individual performance against the pre-established goals
and objectives, and the amounts of the bonus payout in relationship to such
performance, shall be made by the Compensation Committee (or Board, as
applicable) in its sole discretion.

(c) Insurance Policies. The Company shall maintain in force during the
Employment Period, for up to an annual premium amount of $5,000, life and
disability insurance on the Executive, the beneficiary of which shall be
designated by the Executive (the “Executive Policies”). In the event that the
Company cancels the Executive Policies (whether or not in breach of this
Agreement), the Executive shall have the option to continue them in force at his
own expense. Subject to insurability, the Executive Policies shall be assigned
to the Executive upon the termination of Executive’s employment with the
Company. The Company (or any of the other WellCare Companies) may also purchase
“key-person” life insurance policies on the Executive’s life in such amounts and
of such types as are determined by the Board. The Executive shall cooperate
fully with the Company in obtaining such insurance and shall submit to such
physical examinations and provide such information as is reasonably required to
obtain and maintain such policies. Neither the Executive nor his
successor-in-interest or estate shall have any interest in any such key-person
life insurance policies so obtained.

(d) Other Benefits. During the Employment Period, the Executive shall receive
such other pension, health insurance, holiday, vacation and sick pay benefits
and other employee benefits (including participation in any deferred
compensation or other incentive plans) which the Company extends, as a matter of
policy, to its executive employees. Without limiting the generality of the
foregoing, the Executive shall be entitled to four weeks vacation during each
full calendar year of the Employment Period (which vacation benefits shall be
appropriately pro rated for any partial calendar year during the Employment
Period), which vacation shall be scheduled in the Executive’s discretion,
subject to and taking into account the business exigencies of WellCare Companies

(e) Business Expenses. The Company shall promptly reimburse the Executive for
all documented reasonable business and travel expenses incurred by the Executive
in the performance of his duties hereunder in accordance with the Company’s
standard policies and practices.

(f) Travel Expenses; Housing and Automobile Allowance. Without limiting the
generality of Section 3(e), the Company shall reimburse the Executive for all
reasonable expenses incurred by him in connection with his travel during the
Employment Period between the Company’s principal service areas of Florida and
New York. In addition, during the Employment Period, the Company shall pay
directly up to $4,000 per month of the cost of Executive’s living expenses in
New York, New York.

4. Termination of Employment Prior to the Expiration of the Term.

Executive’s employment with the Company may be terminated prior to the
expiration of the Term in any of the following ways:

(a) Termination Upon Death or Disability. The Employment Period shall end upon
the death of the Executive. In the event of the Disability (as hereinafter
defined) of the Executive during the Term, the Company shall have the right to
terminate the Executive’s employment with the Company by giving 30-days’ advance
written notice to that effect to the Executive. For purposes of this Agreement,
the term “Disability” means any physical or mental disability or incapacity that
can be expected to result in death or that has rendered the Executive unable to
effectively carry out his duties and obligations to the WellCare Companies or
unable to effectively and actively participate in the management of the WellCare
Companies for a period of 90 consecutive days or for shorter periods aggregating
to 120 days (whether or not consecutive) during any consecutive 12 months of the
Employment Period.

(b) Termination for Cause. Prior to the expiration of the Term, the Company may
terminate the Executive’s employment with the Company for Cause (as hereinafter
defined). For purposes of this Agreement and subject to the Executive’s
opportunity to cure as provided in Section 4(e) hereof, the Company shall have
“Cause” to terminate the Executive’s employment hereunder if the Executive shall
commit any of the following:

(i) any act or omission, other than as a result of the Executive’s Disability,
which shall represent a breach in any material respect of any of the terms of
this Agreement;

(ii) bad faith in the performance of the Executive’s duties, consisting of
willful acts or omissions, other than as a result of the Executive’s Disability,
to the material detriment of any WellCare Company; or

(iii) any conviction or pleading of guilty to a crime that constitutes a felony
or that involves financial misconduct under the laws of the United States or any
political subdivision thereof;

provided, however, that if a Change in Control (as defined in Section 5A hereof)
shall occur during the Term, then the foregoing clause (i) shall thereafter
cease to constitute a part of the definition of “Cause” hereunder; and provided,
further, that any purported termination by the Company of the Executive’s
employment hereunder for Cause shall only be effective upon the affirmative vote
of directors constituting at least two-thirds of the then aggregate number of
votes of the current members of the full Board, after a duly constituted meeting
of the Board held to consider such matter, with reasonable advance notice to the
Executive that such Board meeting is to occur, and with an opportunity provided
to the Executive to be represented at such Board meeting with counsel.

(c) Without Cause. Prior to the expiration of the Term, the Company, effective
upon the date specified in the notice of such termination, may terminate the
Executive’s employment with the Company for any reason whatsoever. Prior to the
expiration of the Term, the termination by the Company of the Executive’s
employment with the Company for any reason other than Cause, Disability or death
shall constitute a termination “Without Cause” hereunder.

(d) Termination for Good Reason. The Executive shall have the right at any time
to terminate the Executive’s employment with the Company for any reason. Prior
to the expiration of the Term, the termination by the Executive of the
Executive’s employment with the Company for any reason other than for Good
Reason (as hereinafter defined) or death shall constitute a “Voluntary
Resignation by Executive” hereunder. For purposes of this Agreement and subject
to the Company’s opportunity to cure as provided in Section 4(e) hereof, the
Executive shall have “Good Reason” to terminate employment hereunder if such
termination shall be the result of:

(i) a material diminution during the Employment Period in the Executive’s
authority, duties or responsibilities as set forth in Section 2 hereof;

(ii) the removal of the Executive from the Board, other than pursuant to his
removal from the Board for cause pursuant to a vote of the equityholders of
WellCare or due to Executive’s resignation from the Board;

(iii) a breach by the Company of any of the compensation and benefits provisions
set forth in Section 3 hereof;

(iv) a material breach by the Company of any material terms of this Agreement;

(v) a change in the Executive’s office location to a point more than 50 miles
from the Executive’s offices in Tampa, Florida or New York, New York.

(e) Notice and Opportunity to Cure. Notwithstanding the foregoing, prior to the
expiration of the Term, it shall be a condition precedent to the Company’s right
to terminate the Executive’s employment for Cause and the Executive’s right to
terminate employment for Good Reason that (i) the party seeking the termination
shall first have given the other party written notice stating with specificity
the reason for the termination (“breach”) and (ii) if such breach is susceptible
of cure or remedy, a period of 30 days from and after the giving of such notice
shall have elapsed without the breaching party having substantially cured or
remedied such breach during such 30-day period, unless such breach cannot be
cured or remedied within 30 days, in which case the period for remedy or cure
shall be extended for a reasonable time (not to exceed an additional 30 days)
provided the breaching party has made and continues to make a diligent effort to
effect such remedy or cure.

5. Consequences of Termination of Employment Prior to the Expiration of the
Term.

(a) Termination Without Cause or for Good Reason. In the event of the
termination of the Executive’s employment with the Company, either by the
Company Without Cause or by the Executive for Good Reason, in each case, prior
to the expiration of the Term, (i) the Company shall continue to pay the
Executive his Base Salary for twelve months following the effective date of such
termination, (ii) on the date twelve months after the effective date of such
termination, the Company shall pay the Executive an amount equal to Executive’s
target bonus (as determined by the Compensation Committee of the Company’s Board
of Directors) for the Company’s fiscal year in which such termination occurs and
(iii) the Company shall continue for 12 months (the “Separation Period”), at the
Company’s expense, coverage for the Executive (and his beneficiaries) under the
group medical care, disability and life insurance benefit plans or arrangements
in which he is participating at the time of termination, including, without
limitation, the Executive Polices; provided, however, that if such coverage is
precluded by the terms of the Company’s benefit or insurance policies, the
Company shall make a cash payment to the Executive in an amount sufficient to
allow the Executive to obtain comparable benefits for such period; and provided,
further, that the Company’s obligation to provide such coverage shall be
terminated if the Executive obtains equivalent substitute coverage from another
employer at any time during the Separation Period.

(b) Termination Upon Disability. In the event of the termination of the
Executive’s employment hereunder by the Company on account of Disability prior
to the expiration of the Term, (i) the Company shall continue to pay the
Executive his Base Salary for the shorter of (x) three months following the
effective date of such termination and (y) the then remainder of the Term and
(ii) the Company shall continue for three months, at the Company’s expense,
coverage for the Executive (and his beneficiaries) under the group medical care,
disability and life insurance benefit plans or arrangements in which he is
participating at the time of termination, including, without limitation, the
Executive Polices; provided, however, that if such coverage is precluded by the
terms of the Company’s benefit or insurance policies, the Company shall make a
cash payment to the Executive in an amount sufficient to allow the Executive to
obtain comparable benefits for such period; and provided, further, that the
Company’s obligation to provide such coverage shall be terminated if the
Executive obtains equivalent substitute coverage from another employer at any
time during such continuation period.

(c) Termination Upon Death. In the event of termination of the Executive’s
employment with the Company prior to the expiration of the Term on account of
the Executive’s death, the Company shall pay to the Executive’s heirs, estate or
personal representatives under law, as applicable, a lump sum cash payment equal
to 3 months of the Executive’s Base Salary. The Executive’s beneficiary or
estate shall not be required to remit to the Company any payments received
pursuant to any Executive Policies.

(d) Voluntary Resignation by Executive or Termination With Cause. In the event
of the termination of the Executive’s employment hereunder by the Company for
Cause or by Voluntary Resignation by Executive, in each case, prior to the
expiration of the Term, the Company shall have no responsibility or obligation
to make any payments or provided any benefits to the Executive except to the
extent provided in Section 5(e) hereof.

(e) Accrued Rights. Notwithstanding the foregoing provisions of this Section 5,
in the event of termination of the Executive’s employment with the Company for
any reason, the Company shall pay to or on behalf of the Executive all unpaid
Base Salary accrued through the effective date of termination and a lump sum
cash payment for all unused vacation accrued by the Executive through the
effective date of termination, and the Company shall provide to or on behalf of
the Executive all payments and other benefits accrued for the Executive through
the effective date of termination under all equity arrangements, benefit plans,
programs and arrangements in which the Executive participated during the
Employment Period.

(f) No Other Payment Obligations. Except as expressly provided in Sections 5(a)
through 5(e) above or as required by law, upon the date the Executive ceases to
be employed by the Company (i) all of Executive’s rights to salary, bonus and
benefits hereunder shall cease and (ii) no other severance or other
compensation, or benefits shall be payable by any of the WellCare Companies to
Executive.

5A. Change in Control.

Notwithstanding anything to the contrary in this Agreement, if a “Change in
Control” (as defined below) occurs during the term of this Agreement, and if
within two years following such Change in Control either (1) the Company
terminates Executive’s employment Without Cause or (2) Executive terminates his
employment for Good Reason, such termination shall be treated as a termination
Without Cause or for Good Reason in accordance with Section 5(a) hereof, except
that the Company shall continue to pay the Executive his Base Salary for
24 months following the effective date of such termination.

For purposes of this Agreement, the term “Change in Control” means:

(i) The acquisition by any “person” or “group” (as defined in or pursuant to
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than (A) WellCare or any subsidiary thereof, (B) any
employee benefit plan of WellCare or any subsidiary thereof, or (C) TowerBrook
Investors L.P. and/or its successors or affiliates), directly or indirectly, as
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of WellCare representing more than fifty percent (50%) of either the
then outstanding shares or the combined voting power of the then outstanding
securities of such entity;

(ii) Either a majority of the directors of WellCare elected at WellCare’s annual
stockholders meeting shall have been nominated for election other than by or at
the direction of the “incumbent directors” of WellCare, or the “incumbent
directors” shall cease to constitute a majority of the directors of WellCare.
The term “incumbent director” shall mean any director who was a director of
WellCare on the date hereof and any individual who becomes a director of
WellCare subsequent to the date hereof and who is elected or nominated by or at
the direction of at least two-thirds (2/3) of the then incumbent directors;

(iii) The stockholders of WellCare approve (A) a merger, consolidation or other
business combination of such entity with any other “person” or “group” (as
defined in or pursuant to Sections 13(d) and 14(d) of the Exchange Act) or
affiliate thereof, other than a merger or consolidation that would result in the
outstanding common stock of WellCare immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof) more than fifty
percent (50%) of the outstanding common stock of WellCare or such surviving
entity or a parent or affiliate thereof outstanding immediately after such
merger, consolidation or other business combination, or (B) a plan of complete
liquidation of WellCare or an agreement for the sale or disposition by WellCare
of all or substantially all of its assets (including if accomplished pursuant to
the sale of shares of equity securities (including by any consolidation, merger
or reorganization) of one or more subsidiaries of WellCare which collectively
constitute all or substantially all of such entity’s assets); or

(iv) Any other event or circumstance which is not covered by the foregoing
subsections but which the Board determines to affect control of WellCare and
with respect to which the Board adopts a resolution that the event or
circumstance constitutes a Change in Control for purposes of this Agreement.

5B. Parachute Payments.

(a) In the event that any payment or benefit received or to be received by the
Executive (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
of Payments retained by the Executive shall be equal to the amount the Executive
would have retained if none of such Payments were subject to the Excise Tax. In
particular, the Company will timely pay to the Executive an amount equal to the
Excise Tax on the Payments, any interest, penalties or additions to tax payable
by the Executive by reason of the Executive’s filing income tax returns and
making tax payments in a manner consistent with an opinion of tax counsel
selected by the Company and reasonably acceptable to the Executive (“Tax
Counsel”), and any federal, state and local income tax and Excise Tax upon the
payments by the Company to the Executive provided for by this Section 5B(a).
Notwithstanding the foregoing provisions of this Section 5B(a), in the event the
amount of Payments subject to the Excise Tax exceeds the product (“Parachute
Payment Limit”) of 2.99 and the Executive’s applicable “base amount” (as such
term is defined for purposes of Section 4999 of the Code) by less than ten
percent (10%) of the Base Salary, the Executive shall be treated as having
waived such rights with respect to Payments designated by the Executive to the
extent required such that the aggregate amount of Payments subject to the Excise
Tax is less than the Parachute Payment Limit. “Code” refers to the Internal
Revenue Code of 1986, as amended.

(b) The Company shall obtain an opinion of Tax Counsel that initially determines
whether any of the Payments will be subject to the Excise Tax and the amounts of
such Excise Tax, which shall serve as the basis for reporting Excise Taxes and
federal, state and local income taxes on Payments hereunder. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rates of federal income taxation
applicable to individuals in the calendar year in which the Gross-Up Payment is
to be made and state and local income taxes at the highest marginal rates of
taxation applicable to individuals as are in effect in the state and locality of
the Executive’s residence in the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates.

(c) The Gross-Up Payments provided for in this Section 5B shall be made as to
each Payment upon the earlier of (i) the payment to the Executive of any such
Payment or (ii) the imposition upon the Executive or payment by the Executive of
any Excise Tax or any federal, state or local income tax on any payment pursuant
to this Section 5B.

(d) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding or the opinion of Tax Counsel that the
Excise Tax is less than the amount taken into account under Section 5B hereof,
the Executive shall repay to the Company within five days of the Executive’s
receipt of notice of such final determination or opinion the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the Gross-Up Payment being repaid by the Executive if such
repayment results in a reduction in Excise Tax or a federal, state and local
income tax deduction) plus any interest received by the Executive on the amount
of such repayment. If it is established pursuant to a final determination of a
court or an Internal Revenue Service proceeding or the opinion of Tax Counsel
that the Excise Tax exceeds the amount taken into account hereunder (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the Gross-Up Payment), the Company shall make an additional
Gross-Up Payment in respect of such excess within five days of the Company’s
receipt of notice of such final determination or opinion.

6. Confidentiality.

(a) The Executive acknowledges that, by reason of the Executive’s employment by
the Company, the Executive will have access to confidential information of the
WellCare Companies (“Confidential Information”). The Executive acknowledges that
such Confidential Information is a valuable and unique asset of the WellCare
Companies and covenants that, both during and after the Employment Period, the
Executive will not disclose any Confidential Information to any Person (defined
below) (except as the Executive’s duties as an employee or director of any of
the WellCare Companies may require) without the prior written authorization of
the Board. The obligation of confidentiality imposed by this Section 6 shall not
apply to Confidential Information that otherwise becomes known to the public
through no act of the Executive in breach of this Agreement or which is required
to be disclosed by court order or applicable law.

(b) All records, designs, business plans, financial statements, customer lists,
manuals, memoranda, lists, research and development plans, Intellectual Property
and other property delivered to or compiled by the Executive by or on behalf of
any WellCare Company or its providers, clients or customers that pertain to the
business of any WellCare Company shall be and remain the property of such
WellCare Company and be subject at all times to its discretion and control.
Likewise, all correspondence, reports, records, charts, advertising materials
and other similar data pertaining to the business, activities, research and
development, Intellectual Property or future plans of any WellCare Company that
is collected by the Executive shall be delivered promptly to such WellCare
Company without request by it upon termination of the Executive’s employment.
For purposes of this Section 6(b), “Intellectual Property” shall mean patents,
copyrights, trademarks, trade dress, trade secrets, other such rights, and any
applications.

7. Inventions.

The Executive is hereby retained in a capacity such that the Executive’s
responsibilities may include the making of technical and managerial
contributions of value to the WellCare Companies. The Executive hereby assigns
to the applicable WellCare Company all rights, title and interest in such
contributions and inventions made or conceived by the Executive alone or jointly
with others during the Employment Period which relate to the business of such
WellCare Company. This assignment shall include (a) the right to file and
prosecute patent applications on such inventions in any and all countries,
(b) the patent applications filed and patents issuing thereon, and (c) the right
to obtain copyright, trademark or trade name protection for any such work
product. The Executive shall promptly and fully disclose all such contributions
and inventions to the Company and assist the Company or any other WellCare
Company, as the case may be, in obtaining and protecting the rights therein
(including patents thereon), in any and all countries; provided, however, that
said contributions and inventions will be the property of the applicable
WellCare Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be. Notwithstanding the foregoing, no
WellCare Company shall not have any right, title or interest in any work product
or copyrightable work developed outside of work hours and without the use of any
WellCare Company’s resources that does not relate to the business of any
WellCare Company and does not result from any work performed by the Executive
for any WellCare Company.

8. Unfair Competition.

(a) Scope of Covenant. The Executive agrees that during the Employment Period,
and, subject to Section 8(e) hereof, for the one-year period beginning on the
last day of the Employment Period, the Executive shall not, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
company, partnership, business, group, venturer or other entity (each, a
“Person”), without the prior written consent of the Board:

(i) engage as an officer, director, shareholder, owner, partner, joint venturer,
or in any managerial capacity, whether as an employee, independent contractor,
consultant or advisor (paid or unpaid), or as a sales representative, or
otherwise participate, in each case, in any business that sells, markets, or
provides any benefits or services, that are in direct competition with the
benefits or services provided by any WellCare Company within any state that any
WellCare Company is doing business (the “Territory”) at the time Executive
ceases to be employed by the Company;

(ii) recruit, hire or solicit any employee or former employee of any WellCare
Company or encourage any employee of any WellCare Company to leave such WellCare
Company’s employ, unless such former employee has not been employed by such
WellCare Company for a period in excess of six months; provided, however, that
the provisions of this clause (ii) shall not apply to any member of the
Executive’s immediate family;

(iii) call upon any Person who at that time is or, at any time after the date
one year prior to the date Executive ceases to be employed by the Company, has
been a provider, customer or agent of any WellCare Company for the purpose of
soliciting or selling benefits or services in competition with any WellCare
Company within the Territory; or

(iv) request or advise any provider, customer or agent of any WellCare Company
to withdraw, curtail or cancel its business dealings with such WellCare Company;

provided, however, that nothing in this Section 8(a) shall be construed to
preclude the Executive from making an investment in the securities of any
business enterprise whether or not engaged in competition with a WellCare
Company, to the extent that such securities are actively traded on a national
securities exchange or in the over-the-counter market in the United States or on
any foreign securities exchange; but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise; provided,
that such permitted activity shall not relieve the Executive from any other
provisions of this Agreement. If at any time during the one year period
beginning on the last day of the Employment Period, Executive desires to become
an employee of a division of a competitor of the WellCare Companies which
division is itself not engaged in competition with the WellCare Companies, then
Executive may request that the Company grant him a waiver of the provisions of
Section 8(a)(i) above with respect to his employment by such division so that
Executive may become an employee of such division without violating the
provisions of Section 8(a)(i) above, which waiver the Company (with the prior
approval of the Board) may grant (but shall be under no obligation to grant) to
Executive in its sole discretion.

(b) Reasonableness. It is agreed by the parties that the foregoing covenants in
this Section 8 impose a reasonable restraint on the Executive in light of the
activities and business of the WellCare Companies on the date of the execution
of this Agreement and the current plans of the WellCare Companies. The Executive
acknowledges that the covenants in this Section 8 shall not prevent the
Executive from earning a livelihood upon the termination of employment
hereunder, but merely prevents unfair competition with the WellCare Companies
for a limited period of time.

(c) Severability. The covenants in this Section 8 are severable and separate,
and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. In the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth herein are unreasonable, then it is the intention of the parties that
such restrictions be enforced to the fullest extent that such court deems
reasonable, and this Agreement shall thereby be reformed.

(d) Enforcement by the Company not Limited. All of the covenants in this
Section 8 shall be construed as an agreement independent of any other provision
in this Agreement, and the existence of any claim or cause of action of the
Executive against any WellCare Company, whether predicated in this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company or
WellCare of such covenants.

(e) Delivery of a Notice of Non-Renewal by the Company. Notwithstanding any
other provision contained herein, if the Employment Period ends as a result of
the delivery of a Notice of Non-Renewal to the Executive by the Company, then
the provisions of clause (i) of Section 8(a) hereof shall not apply to the
Executive during the one-year period beginning on the last day of the Employment
Period unless the Company, in its sole discretion, elects, by delivery of a
written notice (a “Non-Compete Extension Notice”) to the Executive by no later
than the last day of the Employment Period, to keep such provisions of clause
(i) of Section 8(a) hereof in effect for such one-year period, in which case, as
a result of the Company’s valid delivery of such a Non-Compete Extension Notice
to the Executive (and under no other circumstances), the Company shall be
obligated to pay to Executive his Base Salary during such one-year period.

9. Breach of Restrictive Covenants.

The parties agree that a breach or violation of Sections 6, 7 or 8 hereof will
result in immediate and irreparable injury and harm to the innocent party, and
that such innocent party shall have, in addition to any and all remedies of law
and other consequences under this Agreement, the right to seek an injunction,
specific performance or other equitable relief to prevent the violation of the
obligations hereunder.

10. Notices.

For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:

(a) If to WellCare or the Company:

WellCare Health Plans, Inc.
8735 Henderson Road
Renaissance Two

Tampa, FL 33634

Attention: General Counsel

Fax: (813) 290-6210

(b) If to the Executive:

at the Executive’s last address or telecopy

number on the records of the Company

or to such other respective addresses as the parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.

11. Non-Assignment; Successors.

No party hereto may assign any rights or delegate any duties under this
Agreement without the prior written consent of the other parties hereto;
provided, however, that: (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company and WellCare; and
(ii) this Agreement shall inure to the benefit of and be binding upon the heirs,
assigns or designees of the Executive to the extent of any payments due to them
hereunder. As used in this Agreement, the term “Company” shall be deemed to
refer to any such successor or assign of the Company referred to in the
preceding sentence.

12. Withholding of Taxes.

All payments required to be made by the Company to the Executive under this
Agreement shall be subject to the withholding of such amounts, if any, relating
to tax, and other payroll deductions as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation.

13. Payments; Mitigation.

All amounts payable by the Company to the Executive under this Agreement shall
be paid promptly on the dates required for such payment in this Agreement
without notice or demand. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or the arrangements made under
any provision of this Agreement, and, except as specifically provided herein,
any such employment obtained by the Executive shall not reduce or affect the
amounts payable or the arrangements made under any provision of this Agreement.

To the extent the Executive would otherwise be entitled to any payment (whether
pursuant to this Agreement or otherwise) during the six months beginning on
termination of employment that would be subject to the additional tax imposed
under Section 409A of the Code (“Section 409A”), (i) the payment will not be
made to the Executive and instead will be made to a trust in compliance with
Revenue Procedure 92-64 (the “Rabbi Trust”) and (ii) the payment, together with
earnings on it, will be paid to the Executive on the earlier of the six-month
anniversary of the Executive’s date of termination of employment or the
Executive’s death or disability (within the meaning of Section 409A). Similarly,
to the extent the Executive would otherwise be entitled to any benefit (other
than a payment) during the six months beginning on termination of employment
that would be subject to the Section 409A additional tax, the benefit will be
delayed and will begin being provided (together, if applicable, with an
adjustment to compensate the Executive for the delay) on the earlier of the
six-month anniversary of the date of termination, death or disability (within
the meaning of Section 409A).

The Company will not take any action that would expose any payment or benefit to
the Executive to the additional tax of Section 409A, unless (i) the Company is
obligated to take the action under an agreement, plan or arrangement to which
the Executive is a party, (ii) the Executive requests the action, (iii) the
Company advises the Executive in writing that the action may result in the
imposition of the additional tax and (iv) the Executive subsequently requests
the action in a writing that acknowledges the Executive will be responsible for
any effect of the action under Section 409A. The Company will hold the Executive
harmless for any action it may take in violation of this paragraph, including
any attorney’s fees the Executive may incur in enforcing his rights.

It is the Company’s intention that the benefits and rights to which the
Executive could become entitled in connection with termination of employment
comply with Section 409A. If the Executive or the Company believes, at any time,
that any of such benefit or right does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on the Executive and on the Company).

14. Director and Officer Insurance.

During the Employment Period and, to the extent reasonably available, for a
period of six (6) years after the Executive ceases to be a director or officer
of the Company, the Company shall use its best efforts to obtain and maintain
director’s and officer’s insurance for the Executive (in such amounts as are
appropriate for executives of businesses comparable to that of WellCare) and
shall give timely notice to the Executive of termination of any such insurance
policy.

15. Indemnification.

The Company and WellCare shall indemnify the Executive, in his capacity as an
officer of the Company and WellCare, to fullest extent permitted under the
Company’s and WellCare’s respective By-Laws (not including any amendments or
additions hereafter that limit or narrow, but including any that add to or
broaden, the protection afforded to the Executive by those provisions) and
applicable law. This provision shall survive the termination of this Agreement.

If any contest or dispute shall arise involving the failure or refusal of the
Company to perform fully in accordance with the terms hereof after a Change in
Control or to provide any other benefit to the Executive pursuant to any
compensatory arrangement, the Company shall reimburse the Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute, together with interest in
an amount equal to the then-current prime rate as reported in The Wall Street
Journal, such interest to be determined and to accrue (if payment is not
received by the Executive within thirty (30) days) from the date the Company
receives Executive’s statement for such fees and expenses through the date of
payment thereof, regardless of whether or not Executive’s claim is upheld by a
court of competent jurisdiction; provided, however, the Executive shall be
required to repay any such amounts to the Company if the Executive fails to
prevail with respect to at least one material claim asserted by the Executive in
such contest or dispute.

16. Waiver of Breach.

Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Executive or of the Company or WellCare.

17. Severability.

To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, including, without limitation, Sections 6, 7 and 8
hereof, the specific provision found invalid or unenforceable shall be
considered deleted therefrom to the extent invalid and/or unenforceable and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

18. Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New York, without giving effect to the choice of law
provisions thereof.

19. Complete Agreement.

This Agreement constitutes the entire agreement by WellCare, the Company and the
Executive with respect to the subject matter hereof and supersedes any and all
prior agreements or understandings between the Executive and the WellCare
Companies with respect to the subject matter hereof, including any employment
agreements, arrangements or understandings existing or that arose prior to the
Effective Date, whether written or oral, including without limitation the
Original Employment Agreement. This Agreement may be amended or modified only by
a written instrument executed by the Executive, WellCare and the Company (with
the prior approval of the Board).

20. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first written above.

 
 
WELLCARE:
 
WELLCARE HEALTH PLANS, INC.
By:
Name:
Its:
COMPANY:
 
COMPREHENSIVE HEALTH MANAGEMENT, INC.
By:
Name:
Its:
 
EXECUTIVE:
 
Todd S. Farha
 

2